Citation Nr: 0203392	
Decision Date: 04/12/02    Archive Date: 04/18/02

DOCKET NO.  96-51 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
and Insurance Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased rating for the service-connected 
thyroid disability, currently evaluated as 30 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1995 rating decision by the RO. 

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in January 1997.

The case was remanded by the Board to the RO in September 
2000 for additional development of the record.

In a July 2001 VA examination report, the examiner indicated 
that the veteran's hyperthyroidism "eventuated" in the 
development of diabetes mellitus.  The Board therefore finds 
that an informal claim of service connection for diabetes 
mellitus secondary to the service-connected hyperthyroid 
disability has been presented.  

As such, the issue of service connection for diabetes 
mellitus claimed as secondary to the service-connected 
thyroid disability is referred back to the RO for appropriate 
action.  



REMAND

In this case, the Board remanded the matter back to the RO 
for further development of the record in September 2000.  The 
Board requested that the RO have the veteran examined and for 
the examiner to report findings referable to the criteria 
contained in Diagnostic Codes 7900 (hyperthyroidism) and 7803 
(hypothyroidism).  

In addition, the VA examiner was to report whether the 
veteran's thyroid disability was manifested by fatigability; 
constipation; mental sluggishness; muscular weakness; mental 
disturbance (including dementia, slowing of through, or 
depression); weight gain or loss; cold intolerance; nervous 
system, cardiovascular, or gastrointestinal involvement; 
bradycardia (less than 60 beats per minute); sleepiness; 
tachycardia; tremor; increased pulse or blood pressure; 
emotional instability; or eye involvement.  

The veteran was thereafter afforded a VA examination in July 
2001.  The examiner reviewed the veteran's claims file and 
noted that the veteran had an uptake thyroid scan in August 
2000 which revealed values consistent with hyperthyroidism.  
His 24-hour uptake was 39.4 percent, which was in the 
hyperthyroid range.  The evidence also confirmed that he had 
removal of his thyroid on the right in the past, which was 
documented by the record as well.  He transiently lost 80 
pounds until his thyroid was under control.  Instead of 
taking Synthroid, he was taking Methimazole 10 milligrams 
daily to maintain thyroid function.  

It was noted that, in June 2001, the veteran had had a TSH of 
3.13 and a thyroid profile, both of which were totally within 
normal limits.  Within the past year or so he had a stress 
test showing 7 MET's capacity and an ejection fraction of 26 
percent.  The examiner indicated that, unfortunately, the 
hyperthyroidism had eventuated in the development of diabetes 
mellitus, for which he was taking Metformin.  The examiner 
also noted that the veteran had hypertension.  The veteran's 
generalized complaints included those of a generalized 
achiness, joint pain, weakness, nightmares, and diminished 
sexual capacity.  

The conclusions were those of hyperthyroidism, under control 
with the use of thyroid suppressant agents; diabetes 
mellitus, under control with the use of oral hypoglycemics; 
hypertension, under control with the use of medication; 
ventricular ectopy.  

The VA examiner opined that the veteran's generalized 
complaints could easily be related to thyroid disease, even 
with control of thyroid function.  The examiner also noted 
that, while the diabetes mellitus and the hypertension might 
be considered secondary to the thyroid disability, the 
ischemic cardiomyopathy was not considered to be secondary to 
the thyroid dysfunction.  

The Board finds that the recent VA examination did not fully 
satisfy the September 2000 remand request.  While the 
examiner indicated that the veteran was hyperthyroid, the TSH 
of 3.13 was noted to be within normal limits.  While the 
examiner listed many of the veteran's complaints, there was 
no mention of whether the veteran was suffering from cold 
intolerance, tachycardia, tremor, increased pulse, or eye 
involvement.  

It appears from the evidence of record that the history of 
veteran's thyroid condition might have fluctuated between 
hyperthyroidism and hypothyroidism over the years since his 
thyroid surgery in the late 1960's.  However, the VA examiner 
did not confirm this and in considering this matter on appeal 
the Board is required to base its decisions on independent 
medical evidence rather than rely upon its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Veterans Appeals (Court) has held that a 
remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of 
the Board are not complied with, the Board errs in failing to 
insure compliance.  The Court also noted that its holdings in 
that case are precedent to be followed in all cases presently 
in remand status.  Id.

In addition, the examination should address the clinical 
findings in light of the rating criteria contained in 
Diagnostic Codes 7900 and 7903.  

In light of the need for a reexamination, any additional 
outstanding medical records relating to the veteran's thyroid 
disability should also be obtained and associated with the 
claims file.

The Board also reminds the RO that the criteria for evaluated 
endocrine disorders such as the veteran's were changed during 
the pendency of the appeal, effective on June 6, 1996.  In 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court held, 
in pertinent part, that where the law or regulation changed 
after a claim had been filed but before the administrative or 
judicial appeal process had been concluded, the version most 
favorable to the appellant was to be applied.  

However, in this regard, the Board points out that, if it is 
determined that the new criteria is more favorable, the new 
criteria may not be applied for the period prior to the 
revision.  See VAOPGCPREC 3-2000 (April 10, 2000).  As 
limited by 38 U.S.C.A. § 5110(g) (West 1991 & Supp. 2001), 
the effective date of any increase assigned under the amended 
version of the rating schedule can be no earlier than the 
effective date of the regulation.

Finally, the Board also points out that there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except 
as specifically noted, the new regulations are effective 
November 9, 2000.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Accordingly, for the reasons stated hereinabove, the case is 
remanded to the RO for the following action:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for complaints 
involving his thyroid disability since 
July 2001, the date of the last VA 
examination.  After securing the 
necessary release, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured, and associate 
them with the claims folder.  

2.  The veteran should be afforded 
another VA examination in order to fully 
evaluate the current severity of the 
service-connected thyroid disability in 
terms of the Rating Schedule.  All 
indicated testing should be conducted and 
the claims folder must be made available 
to the examiner for review.  The examiner 
should report whether the veteran's 
thyroid disability is manifested by 
fatigability; constipation; mental 
sluggishness; muscular weakness; mental 
disturbance (including dementia, slowing 
of thought, or depression); weight gain 
or loss; cold intolerance; nervous 
system, cardiovascular, or 
gastrointestinal involvement; bradycardia 
(less than 60 beats per minute); 
sleepiness; tachycardia; termor; 
increased pulse or blood pressure; 
emotional instability; or eye 
involvement.  If any or all of these 
symptoms exist, then the examiner should 
indicate whether they fluctuate depending 
on the veteran's thyroid condition at any 
given time or whether they are unrelated 
to the service-connected thyroid 
disability.  The examiner's report should 
indicated that the claims file was 
reviewed and should describe all current 
symptoms and clinical findings related to 
the veteran's thyroid disability in terms 
consistent with both the previous and the 
new rating criteria.  A complete 
rationale for all opinions expressed must 
be provided.

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claims.  The RO in this regard must ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 is completed.  If 
any benefit sought on appeal remains 
denied, then the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


